Citation Nr: 0114273	
Decision Date: 05/22/01    Archive Date: 05/30/01

DOCKET NO.  98-15 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left 
ulnar nerve neuropathy. 

2.  Entitlement to a rating in excess of 10 percent for right 
ulnar nerve neuropathy. 


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  
INTRODUCTION

The veteran served on active duty from June 1975 to June 
1995. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Nashville, Tennessee, (hereinafter RO).  In 
February 2001, a hearing was held at the RO before the Board 
Member signing this document, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7102(b) (West 1991 & Supp. 2000).  Testimony was presented 
at the hearing concerning the issues of entitlement to 
ratings in excess of 10 percent for the left and right ulnar 
nerve neuropathy, and these are the only issues for which a 
timely appeal to the Board has been presented.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.302 (2000).  

A VA Form 21-4138 received from the veteran following a June 
2000 rating decision is construed as a notice of disagreement 
with respect to each issue denied in this decision.  These 
issues include the claim for a total disability rating for 
individual unemployability referenced at the February 2001 
hearing.  Accordingly, the RO upon remand will be directed to 
issue a statement of the case addressing these issues.  
Manlincon v. West, 12 Vet. App. 238 (1999).  Reference was 
also made in this VA Form 21-4138 to an issue not addressed 
in the June 2000 rating decision, entitlement to a temporary 
100 percent evaluation for hospitalization for a knee 
disability, and the RO is directed to conduct the appropriate 
development of this issue.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  The veteran has full strength in the right upper 
extremity and no more than mildly diminished strength in the 
left hand; there is decreased sensation in both upper 
extremity but no atrophy in the muscles or any impairment of 
motor functioning.   

3.  Neither the veteran's left ulnar nerve neuropathy nor 
right ulnar nerve neuropathy results in more than mild 
incomplete paralysis.  

4.  There are no extraordinary factors associated with the 
service-connected left or right ulnar nerve neuropathy 
productive of an unusual disability picture such as to render 
application of the regular schedular provisions impractical.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
left ulnar nerve neuropathy are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.124a, 
Diagnostic Code (DC) 8516 (2000). 

2.  The criteria for a rating in excess of 10 percent for 
right ulnar nerve neuropathy are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.124a, DC 
8516 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The RO has rated the veteran's left and right ulnar nerve 
neuropathy under 38 C.F.R. § 4.124a, DC 8516, which pertains 
to paralysis of the ulnar nerve.  Under this code, a 10 
percent rating is assigned for mild incomplete paralysis of 
the ulnar nerve of the major (in this case, right) hand, a 30 
percent rating is warranted when there is moderate incomplete 
paralysis of the major hand and a 40 percent rating is 
warranted when there is severe incomplete paralysis of the 
major hand.  A 60 percent rating is assigned for complete 
paralysis of the ulnar nerve of the major hand, with the 
"griffin claw" deformity, due to flexor contraction of the 
ring and little fingers, very marked atrophy in the dorsal 
interspace and thenar and hypothenar eminencies, loss of 
extension of the ring and little fingers, an inability to 
spread the fingers (or reverse), and an inability to adduct 
the thumb; and weakened flexion of the wrist.  C.F.R. § 
4.124a, DC 8516.

Under DC 8516, a 10 percent rating is assigned for mild 
incomplete paralysis of the ulnar nerve of the minor (in this 
case, left hand) hand, a 20 percent rating is warranted when 
there is moderate incomplete paralysis of the minor hand and 
a 30 percent rating is warranted when there is severe 
incomplete paralysis of the minor hand.  A 50 percent rating 
is assigned for complete paralysis of the ulnar nerve of the 
minor hand, with the "griffin claw" deformity, due to 
flexor contraction of the ring and little fingers, very 
marked atrophy in the dorsal interspace and thenar and 
hypothenar eminencies, loss of extension of the ring and 
little fingers, an inability to spread the fingers (or 
reverse), and an inability to adduct the thumb; with weakened 
flexion of the wrist.  38 C.F.R. § 4.124a, DC 8516.  

A note preceding the diagnostic codes pertaining to the 
peripheral nerves indicates that the term "incomplete 
paralysis," with this and other peripheral nerve injuries, 
indicates a degree of lost or impaired function substantially 
less than that which is described in the criteria for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
Additionally, when the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  See 38 C.F.R. 4.124a, note prior to DC 8510. 

With the above criteria in mind, the pertinent facts and 
procedural history will be summarized.  The service medical 
records reveal the surgical removal of a ganglion cyst on the 
right wrist in February 1992.  A March 1992 report noted that 
the wound was well healed with no surgical complications.  In 
December 1994, the veteran was treated for complaints of 
numbness in the left and right wrist, worse in the left 
wrist.  Limitation of motion and numbness was shown in both 
wrists at that time.  The veteran was referred to a 
neurologist in January 1995, who performed nerve conduction 
studies which were consistent with ulnar nerve entrapment 
involving the area below the left elbow with possible 
superimposed cervical radiculopathy. 

After service, the veteran was afforded a VA examination in 
September 1995, at which time he described numbness in the 
left hand involving the ulnar nerve.  He described numbness 
over the fourth and fifth fingers of the left hand and 
weakness in the left hand.  It was indicated at that time 
that he underwent an ulnar release at a clinic at Ft. 
Campbell in August 1995 and that he was still recovering from 
this procedure.   The physical examination of the wrists at 
that time revealed no limitation of motion in either wrist.  
Pain resulting from the recent surgery was elicited with 
movement of the left elbow.  No loss of strength was shown in 
the tested areas of the upper extremities, but it was 
indicated that it was difficult to test biceps and triceps 
strength due to the pain in the left elbow.  Strength in the 
fingers was full, but there was a mild difference in the 
hypothenar eminence on the left when compared with the right 
consistent with the ulnar injury, although it was noted that 
this finding may have been attributed to the fact the 
veteran's right hand was his dominant hand.  Reflexes were 
active throughout, although the left elbow was not tested.  
The sensory examination revealed a decrease to pinprick over 
the fourth and fifth digits of the hypothenar eminence and 
the ulnar side of the left forearm.  

At the time of a March 1996 VA examination, the veteran 
reported that he was still experiencing numbness in the 
little finger and ring finger of the left hand, and to a 
lesser degree in the same fingers of the right hand.  In 
pertinent part, the findings from this examination included 
full strength in the right hand; slight weakness in the 
hypothenar muscle in the left hand; normal extension of the 
fingers of each hand; and decreased sensation in the ulnar 
distribution in the left and right hands.  The examiner 
stated there was no paralysis, and that the veteran had only 
"very mild to moderate dysfunction" in the ulnar nerves of 
both hands.  He also indicated that as a probable result of 
weightlifting, the veteran had bilateral ulnar mononeuropathy 
involving the forearms.  No motor dysfunction was shown, and 
the examiner stated that the veteran's long term prognosis 
for improvement was fairly good. 

Based on the evidence summarized above, an April 1996 rating 
decision granted service connection for ulnar nerve 
mononeuropathy of each arm.  A 10 percent rating was assigned 
for each arm under DC 8516.  Thereafter, a temporary 100 
percent rating for convalescence under the provisions of 
38 C.F.R. § 4.30 was assigned for the left arm for the period 
from October 30, 1996, to November 30, 1996, by a January 
1997 rating decision following the completion of a carpal 
tunnel release and release of a Guyon's canal of the left 
wrist in October 1996.  Following the surgical removal of a 
ganglion cyst and excision of the carpal boss of the right 
hand in January 1997, a temporary 100 percent rating for 
convalescence under the provisions of 38 C.F.R. § 4.30 for 
the right wrist for the period from January 23, 1997, to 
March 31, 1997, was assigned by a May 1997 rating decision.  
This decision also extended the temporary 100 percent 
evaluation under 38 C.F.R. § 4.30 for the left arm to 
December 31, 1996. 

An August 1997 rating decision extended the temporary 100 
percent evaluation under 38 C.F.R. § 4.30 for the right wrist 
to May 31, 1997.  A year later in August 1998, the RO 
assigned a temporary 100 percent evaluation under 
38 C.F.R. § 4.30 for the left hand to January 31, 1997, 
following receipt of a January 1998 report from an orthopedic 
surgeon who indicated the veteran was not able to work in the 
month of January 1997 because he could not perform heavy 
lifting following the October 1996 surgery.  Also of record 
is a January 1998 document from the United States Postal 
Service noting that the veteran was found to be medically 
unable to perform duties as a "Flat Sorting Machine 
Operator" due to his left hand disability.  This was the 
last temporary 100 percent evaluation assigned or extended by 
the RO, and the 10 percent ratings for the service-connected 
hand disabilities were continued following each expiration of 
these temporary ratings, and they have been confirmed and 
continued until the present time. 

The additional evidence in most pertinent part includes July 
1996 electromyographic and nerve conduction studies which 
revealed a mild median nerve lesion at the left wrist with 
intact motor functioning.  Testing of the ulnar nerve 
revealed a loss of sensory potential distally and 
reinnervation changes in the muscle of the forearm and hand.  

Also of record is a November 1998 report from the 
aforementioned orthopedic surgeon in which he indicated that 
despite nonsteroidal anti-inflammatory medications and 
activity modification, the veteran's pain, paresthesia, 
numbness and fatigue in the upper extremities had 
progressively worsened.  The symptomatology in the upper 
extremities was located predominantly in the forearms and 
hands bilaterally, and the surgeon indicated these symptoms 
rendered the veteran unable to perform his job at that time 
(keyboarding).  Physical examination findings included 
decreased two-point discrimination of the ulnar and median 
nerves in each hand.  The surgeon reported that the veteran's 
condition continued to worsen, and that there was not a clear 
orthopedic etiology for his symptomatology.  He recommended 
that the veteran's disability be "reevaluated."  

A September 1998 report from a foot clinic references the 
veteran's complaints of peripheral neuropathy in the hands 
and feet.  It was reported that the veteran had not responded 
to treatment.  The prognosis was listed as poor at best, and 
it was indicated the veteran was informed that his symptoms 
would continue for the rest of his life. 

Also of record are reports from a University neurology clinic 
dated in October and November 1998 which describe treatment 
for pain and numbness in the feet and legs and numbness in 
both hands.  An October 1998 examination at this clinic 
resulted in an assessment of myofascial pain in both upper 
extremities, status post bilateral carpal tunnel release and 
left ulnar nerve release.  The examiner stated at that time 
that it was unlikely the veteran would be able to work in an 
occupation that requires significant hand use.  In November 
1998, the examination of the hands and arms at this clinic 
revealed "reasonably good" strength.  Weakness and other 
symptomatology were demonstrated in the lower extremities, 
however.  The sensory examination revealed decreased pin 
prick distally in the hands.  It was noted at that time that 
it did not appear the veteran was able to work, although the 
disability in the lower extremities was not distinguished 
from that of the hands in reaching this conclusion. 

The most recent VA examinations of record are dated in 
February and October 1999.  At the February 1999 VA 
examination, the veteran repeated his complaints with regard 
to numbness and pain in the hands and forearms.  He also 
reported having bilateral knee pain that radiated to other 
areas of the lower extremities.  The examiner, in assessing 
the veteran's symptomatology, noted that the veteran's 
complaints were inconsistent, and stated as follows:  "In 
light of the [veteran's] previous diagnosis of psychogenic 
disease and the relative paucity of neurological findings to 
suggest either a neuropathy or radiculopathy, the [veteran] 
was asked about his current psychosocial stressors."  
Adjustment problems in leaving the military were reported, 
but no specific psychological stressors were noted.  However, 
upon physical examination, the veteran was said to have 
displayed a "large degree of psychogenic embellishment."  
No muscle atrophy was reported, and reflexes in the upper 
extremities were symmetrical and within normal limits.  There 
was no definite neuropathy or myopathy.  The impression was 
an apparent "psychogenic arthritis type of symptom[s] with 
possible radiculopathies as well." 

At the October 1999 VA examination, the veteran reported that 
he was unable to work due to bilateral knee pain.  He also 
reported that with any use of the arms, he develops numbness 
in the right arm with associated pain emanating downward from 
the shoulder.  He also described sharp pain in the right 
elbow.  Motor testing revealed no abnormal movements and tone 
appeared normal throughout.  Strength testing was "5/5" in 
all groups, with the exception of the mildly diminished 
strength at "4+" in interosseous muscle of the left hand.  
No muscle wasting was reported.  Upon sensory examination, 
the veteran reported decreased sensation to pinprick and 
touch over the ulnar distribution of the right hand.  
Decreased sensation to pinprick of the entire palmar surface, 
dorsum and fingers of the left hand was also reported. Deep 
tendon reflexes were "1+" and symmetric at the biceps, 
triceps and brachial radialis.  

Reports of record indicated the veteran became "disabled" 
for the purposes of eligibility for Social Security 
Administration benefits effective from December 1998.  This 
determination was reached on the basis of disability 
associated with the knees, depression, anxiety and headaches 
in addition to the disability of the hands.  

Applying the pertinent legal criteria to the evidence 
summarized above, a rating in excess of 10 percent for either 
disability at issue would require a finding of "moderate" 
incomplete paralysis of the ulnar nerve.  38 C.F.R. § 4.124a, 
DC 8516.  The analysis of this case must include 
consideration of the fact that there appears to be a 
psychiatric component to the disability picture, and evidence 
of embellishment on the part of the veteran in describing his 
symptoms.  To this end, the orthopedic surgeon referenced 
above did not find an "orthopedic etiology" for the 
veteran's symptoms, and the clinical findings of record, 
particularly those from the most recent VA examinations 
conducted in 1999, do not contain objective findings that 
reflect the degree of severity of symptoms described by the 
veteran at his February 2001 hearing.  In this regard, the 
1999 VA examinations revealed no atrophy in the affected 
muscles with normal reflexes; no definite neuropathy; normal 
motor functioning and strength that is largely intact in the 
pertinent muscles.  Sensory deficits are reported, but this 
symptomatology is compensated appropriately by the 10 percent 
ratings currently assigned to the extent that these ratings 
represent "mild" impairment.  See note at 38 C.F.R. § 
4.124a discussed above. 

Critical to the Board's analysis is the fact that the recent 
clinical evidence does not demonstrate a significant loss of 
functioning of either upper extremity that would corroborate 
the veteran's testimony, and the Board finds the objective 
clinical evidence to be of greater probative value than that 
of the veteran's testimony.  See Francisco v. Brown, 7 Vet. 
App. at 55 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  The lack of corroborating objective evidence is 
particularly probative in light of the fact that, as 
documented above, there is some question as to whether the 
veteran may be embellishing symptomatology.  In short, the 
symptomatology that has been medically related to the service 
connected disabilities at issue reflects no more than 
"mild" incomplete paralysis of the ulnar nerve, thus 
precluding increased compensation under DC 8516.

Also considered by the Board were the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  To this end, 
increased compensation is not warranted on the basis of 
frequent hospitalization or a conclusion that marked 
interference with employment due solely to the veteran's 
service-connected left and right ulnar nerve neuropathy is 
demonstrated.  While the post-service evidence does reflect 
surgeries for the service-connected disability, the 
impairment resulting therefrom was adequately compensated by 
the assignment and extensions of the temporary 100 percent 
convalescence ratings discussed above.  Moreover, the recent 
clinical record highlighted above reflects no significant 
residual current disability resulting from these surgeries.  
There is otherwise no evidence of record that the veteran's 
left and right ulnar nerve neuropathy involves such 
disability that an extraschedular rating would be warranted 
under the provisions of 38 C.F.R. § 3.321(b)(1).

In reaching the above conclusions, the Board notes that it 
has carefully considered the evidence of record concerning 
the impact of the service-connected neuropathy upon 
employment.  It is conceded that there is evidence of record 
indicating that some types of employment requiring extensive 
use of the hands is possibly precluded by the service-
connected disability.  See January 1998 report from the 
United States Postal Service , October 1998 private 
examination report, and the November 1998 orthopedic 
surgeon's opinion.  Even considering this evidence in a light 
most favorable to the veteran, however, it does not compel a 
conclusion that all forms of employment are seriously 
impacted by the ulnar neuropathy.  Moreover and as indicated 
above, the recent objective clinical evidence of record does 
not reflect any significant motor impairment in the upper 
extremities which would affect employment, and the record 
documents exaggeration of symptomatology.  Finally, with 
regard to the award of Social Security Benefits, this action 
was based on multiple disabilities, not just that of the 
upper extremities, and this award is otherwise not binding 
upon VA.  

The Board has considered whether, pursuant to the newly 
promulgated Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), a remand is needed to 
apply these new provisions.  However, given the development 
accomplished in this case, to include affording the veteran 
VA examinations and obtaining the available clinical records, 
the Board concludes that the additional delay in the 
adjudication of the issues on appeal which would result from 
a remand would not be justified.  The veteran has been 
provided with sufficient notice as to the evidence necessary 
to support his claims, he has been informed of the pertinent 
law and regulations applicable to rating his disabilities, 
and there is no indication that there is any other evidence 
to be obtained or development to be accomplished which would 
assist in the adjudication of the claims on appeal.  In this 
regard, the veteran's testimony with regard to the 
evidentiary record did not suggest that there are other 
pertinent records that need to be obtained.  See February 
2001 hearing transcript, Page 9.  


ORDER

Entitlement to a rating in excess of 10 percent for left 
ulnar nerve neuropathy is denied. 

Entitlement to a rating in excess of 10 percent for right 
ulnar nerve neuropathy is denied. 



REMAND

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should conduct any indicated 
development, to include that mandated by 
the Veterans Claims Assistance Act of 
2000, and issue the veteran a Statement 
of the Case (SOC) on the following 8 
issues, to the extent they remain denied, 
as listed on the June 2000 rating 
decision:  Entitlement to service 
connection for [1] gastroesophageal 
reflux disease, [2] chondromalacia of the 
left knee and degenerative joint disease 
of both knees, [3] residuals of frostbite 
of the lower extremities, [4] back muscle 
strain, [5] a right hip condition, and 
[6] loss of night vision due to 
undiagnosed illness; [7] whether new and 
material evidence has been presented to 
reopen a claim for service connection for 
migraine and residuals of a neck injury; 
and [8] entitlement to a total disability 
rating for compensation based on 
individual unemployability.  The RO 
should inform the veteran of the 
necessity of timely perfecting his appeal 
by submitting a Substantive Appeal with 
respect to any of the above issues he 
wishes to appeal to the Board.  

Thereafter, the case should be returned to the Board for 
further appellate consideration only if the veteran files a 
timely substantive appeal to any such issue discussed above.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

